Citation Nr: 1309711	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for PTSD and assigned an initial noncompensable disability rating effective from August 27, 2001.  

The Board notes that the appellant's claim was subsequently transferred to the Albuquerque, New Mexico, RO.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the Phoenix, RO in March 2012; a transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for an increased rating of 10 percent, but not greater, for PTSD have been met for the entire time that is covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

At the outset, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, the claim has been proven.  This renders § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See generally Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private medical records have been obtained.  There is also no suggestion that treatment records exist, which have not yet been obtained, but are necessary to a fair evaluation of the Veteran's claim.  The Veteran was also provided with VA examinations, the most recent of which was accomplished pursuant to the Board's July 2007 Remand, and thus, substantial compliance with the Board's remand is shown.  

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned in March 2012.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims (The Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, and solicited information regarding the Veteran's current symptoms.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board may proceed to adjudicate the claims based on the current record.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  A 10 percent disability rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The record shows service connection for PTSD was established in a rating decision dated in June 2008, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 9411, effective from August 27, 2001.  

The pertinent evidence of record includes the Veteran's March 2012 Board hearing testimony, the Veteran's March 2004 Board hearing testimony, a July 2002 private psychiatric evaluation, February 2003 and July 2010 letters from private physicians, VA examinations dated in July 2006 and September 2009, private medical records dating from 2001 to 2010, a July 2010 summary of the Veteran's psychiatric sessions, and VA treatment records that date from 1991 to 2008.  After reviewing this record in the context of the claim, the Board concludes it reasonably shows the Veteran's service connected disability has been productive of symptoms that have caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, as to warrant a 10 percent disability evaluation throughout the appeal period.  

In this regard, the records that have been obtained together with the Veteran's credible testimony satisfactorily reflect the presence of symptoms such as low self esteem, difficulty with self control, recurrent nightmares, detachment from others, irritability, restricted range of affect, hypervigilance and depression.  When examined for VA purposes in 2009, the Veteran's symptoms were described as mild.  The Board considers this to satisfactorily reflect the presence of symptoms more consistent with a 10 percent disability evaluation.  Since the Veteran is not shown to be on medication or to have lost time from work, the next higher rating is not appropriate.   


ORDER

Entitlement to an initial disability rating of 10 percent for PTSD is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


